ORDER.
It appearing to the Court that the Supreme Court, on March 26, 1962, in case No. 84, 82 S.Ct. 805, granted cer*311tiorari in this case prior to judgment in this Court, D.C., 199 F.Supp. 585 (28 U.S.C. §§ 1254(1) and 2101(e); Stainback v. Mo Hock Ke Lok Po, 336 U.S. 368, 370-371, 69 S.Ct. 606, 93 L.Ed. 741) vacated the District Court’s abstention order and remanded the case to the District Court with directions to enter a decree granting appropriate injunctive relief against the discrimination complained of:
It is hereby ordered that the case as pending in this Court on appeal be remanded to the District Court with instructions to proceed in conformity with the order of the Supreme Court.